Citation Nr: 1547651	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 9, 2015, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This issue was previously before the Board in June 2013 and July 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c).  38 U.S.C.A. §  7107(a)(2) (West 2014).

Records on file reveal that the issues of entitlement to service connection for a bilateral knee disorder and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), have been raised by the appellant.  The electronic record reveals that development is ongoing at the RO.  Those matters are not currently developed for appellate review.  This appeal is limited to the issue on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the further delay in adjudication of the issue on appeal, there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

The Veteran has submitted a July 2013 New Sound Hearing Aid Center Audiogram.  It is not clear whether the Maryland CNC test was used in conducting this audiometric testing.  In its July 2014 remand, the Board remanded for clarification from New Sound, pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011).  The record does not show that the AOJ made any attempt to seek this clarification; for this reason, the claim must be remanded once again.

Given the significant disparity between the VA and private examination results, on remand, the AOJ should also obtain an addendum opinion from the most recent VA examiner to explain the difference in results.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c).  Expedited handling is requested.)

1.  Request clarification from the New Sound Hearing Aid Center as to whether the speech recognition scores on the Veteran's July 2013 audiometric testing were determined using the Maryland CNC list or another list.  If the information requested above cannot be obtained, such should be noted in the record.

2.  Thereafter, obtain an addendum opinion from the examiner who performed the September 2015 VA examination.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which explains the difference in results between the February 2012 and September 2015 VA examinations and the May 2011 and July 2013 private examinations.

If the examiner cannot provide an opinion, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The AOJ must ensure that the opinion report fully complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §  20.1100(b) (2015).




